DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/7/21 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-13, 17, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended requires “securing a second glass component to said frame”.  The specification (and including figures 10-17A and paragraphs [0047], [0049]-[0052], [0054], and [0056]-[0059]) does not describe securing the second glass component to the frame rather placing is described (see e.g. paragraph [0055]).
Claim 13 as amended requires “securing a second transparent panel to said frame”.  The specification (and including figures 10-17A and paragraphs [0047], [0049]-[0052], [0054], and [0056]-[0059]) does not describe securing the second transparent panel to the frame rather placing is described (see e.g. paragraph [0055]).
Claims 6 and 17 require the mixture is applied in amounts sufficient to cover the entire first glass component/first transparent panel after the index-matching optical adhesive is cured.  Amended claims 1 and 13 require a frame.  The specification does not describe the limitations of claims 6 and 17 in combination with a frame (e.g. see Figures 15A and 17A).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires “LCD” without defining the initialism so that the limitation is unclear.
Claims 6 and 17 require the mixture is applied in amounts sufficient to cover the entire first glass component/first transparent panel after the index-matching optical adhesive is cured.  The limitation is unclear and confusing as amended claims 1 and 13 require a frame so that the mixture is not applied in amounts sufficient to cover the entire first glass component/first transparent panel after the index-matching optical adhesive is cured due to the frame (see Figures 15A and 17A).
Claim 10 recites the limitation "the second glass components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-11, 13, 17, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,573,346 in view of Bre (U.S. Patent 3,823,794).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 9,573,346 fully encompass claims 1, 3, 4, 6-11, 13, 17, 21, and 23 of the instant invention but for a specific teaching of securing the second glass component to the frame prior to curing the adhesive, i.e. prior to exposing the mixture to the ultraviolet light source to release the encapsulated portion and allow the mixture to mix and cure.  Claims 1-9 of U.S. Patent No. 9,573,346 do not require any particular timing to expose the mixture to the ultraviolet light source to release the encapsulated portion and allow the mixture to mix and cure.  It is well understood in bonding glass components to secure (via clamps 6) the second glass component (2) to the frame (3) and the first glass component (1) prior to exposing a composition (5) to conditions to initiate polymerization and allow the composition to harden/cure and including so that the hardened/cured adhesive is optically homogenous and free of bubbles and inclusions as taught by Bre (Figures 6-9 and Example 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to secure the second glass component as taught by claims 1-9 of U.S. Patent No. 9,573,346 to the frame prior to curing the adhesive, i.e. prior to exposing the mixture to the ultraviolet light source to release the encapsulated portion and allow the mixture to mix and cure, as is not only a simple substitution of one known timing for the exposing to yield predictable results as evidenced by Bre but (optionally further) so that the hardened/cured adhesive is optically homogenous and free of bubbles and inclusions as also taught by Bre.
Regarding claim 13, the bonded glass components taught by claims 1-9 of U.S. Patent No. 9,573,346 as modified by Bre (of a structure the same as the bonded glass components in the instant invention) are capable of use as a front panel assembly for an electronic display unit (the same as in the instant invention and further similarly regarding claim 10 the first glass component and the second glass component are capable of and thereby configured for use with an electronic display) and further the first glass component is considered a first panel (and further regarding claim 21 considered a front plate) and the second glass component is considered a second panel wherein it would have been obvious to one of ordinary skill in the art at the time the invention was made the glass components taught by claims 1-9 of U.S. Patent No. 9,573,346 as modified by Bre are transparent as a conventional form of bonded glass components as evidenced by Bre (see Column 5, lines 19-24). 
Regarding claims 6 and 17, claims 1-9 of U.S. Patent No. 9,573,346 do not expressly teach the mixture is applied in amounts sufficient to cover the entire first glass component/first transparent panel after the index-matching optical adhesive is cured.  It would have been obvious to one of ordinary skill in the art at the time the invention was made the mixture taught by claims 1-9 of U.S. Patent No. 9,573,346 as modified by Bre is applied to cover the whole surface of the first glass component/first transparent panel and slightly overflow the frame (i.e. the mixture is applied in amounts sufficient to cover the entire first glass component/first transparent panel not covered by the frame after the index-matching optical adhesive is cured) as the conventional amount of mixture to apply to predictably bond the glass components as taught by Bre (Column 3, lines 12-35) and (optionally further) including wherein the hardened/cured adhesive is optically homogenous and free of bubbles and inclusions (claims 6 and 17 rejected in as much as they are currently understood see the 35 USC 112 rejections above).
Regarding claim 7, claims 1-9 of U.S. Patent No. 9,573,346 teach two portions are a resin and catalyst without any teaching or suggestion one portion is more or less than the other.  It would have been obvious to one of ordinary skill in the art at the time the invention was made the resin and catalyst taught by claims 1-9 of U.S. Patent No. 9,573,346 are provided at a 1:1 ratio as is nothing more than choosing from the finite, predictable solutions the portions are equal or not equal and including as is the direction provided by claims 1-9 of U.S. Patent No. 9,573,346 there being no teaching or suggestion the ratio is anything other than 1:1, i.e. equal portions, and further there is no showing of record the claimed ratio is critical (See MPEP 2144.05).
Regarding claims 8 and 9, claims 1-9 of U.S. Patent No. 9,573,346 like that of the instant invention teaches a mixture comprising two portions which can be combined and cured to produce an index-matching optical adhesive where at least one of the portions is encapsulated so that just as in the instant invention once the adhesive has cured remnants of the capsules remain so is considered the prima facie same expected result in claims 1-9 of U.S. Patent No. 9,573,346 there being no teaching or suggestion in claims 1-9 of U.S. Patent No. 9,573,346 the capsules are removed.  Further, claims 1-9 of U.S. Patent No. 9,573,346 like that of the instant invention teaches as an index-matching optical adhesive comprising a resin and catalyst and capsules which release upon exposure to an ultraviolet light source so that just as in the instant invention the index-matching optical adhesive is configured to penetrate the capsules the index-matching optical adhesive taught by claims 1-9 of U.S. Patent No. 9,573,346 absent evidence otherwise is considered similarly configured (the Office being unequipped to specifically test the index-matching optical adhesive taught by claims 1-9 of U.S. Patent No. 9,573,346).
Regarding claim 11, claims 1-9 of U.S. Patent No. 9,573,346 do not expressly teach the first glass component and the second glass component have the same surface area.  It would have been obvious to one of ordinary skill in the art at the time the invention was made the first glass component and the second glass component taught by claims 1-9 of U.S. Patent No. 9,573,346 as modified by Bre have the same surface area as is conventional surface area to predictably form bonded glass components as evidenced by Bre (Figures 6-9 and Example 1).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,576,346 and Bre as applied to claims 1, 3, 4, 6-11, 13, 17, 21, and 23 above, and further in view of Inoue et al. (U.S. Patent 5,852,484). 
Claims 1-9 of U.S. Patent No. 9,573,346 as modified by Bre fully encompass claim 12 of the instant invention but for a specific teaching the second glass component is placed atop the first glass component so as to create a wave of mixture that moves across the first glass component.  It would have been obvious to one of ordinary skill in the art at the time the invention was made the second glass component taught by claims 1-9 of U.S. Patent No. 9,573,346 as modified by Bre is placed atop the first glass component so as to create a wave of mixture that moves across the first glass component to remove bubbles as taught by Inoue (Figures 2A-2C and Column 6, lines 26-44).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,576,346 and Bre as applied to claims 1, 3, 4, 6-11, 13, 17, 21, and 23 above, and further in view of the admitted prior art (Paragraph [0003]).
Claims 1-9 of U.S. Patent No. 9,573,346 as modified by Bre fully encompass claim 22 of the instant invention but for a specific teaching the first glass component is part of a touch panel.  It would have been obvious to one of ordinary skill in the art at the time the invention was made the first glass component taught by claims 1-9 of U.S. Patent No. 9,573,346 as modified by Bre is part of a touch panel as is a conventional glass component to predictably form the bonded glass components as evidenced by the admitted prior art (Paragraph [0003]).

Response to Arguments
Applicant's arguments filed 5/7/21 have been fully considered.
In view of the amendments filed 5/7/21 the previous rejections as set forth in the Office action mailed 3/19/21 are withdrawn (and including further wherein the composition taught by Lee et al. (U.S. Patent 5,066,699) is not expressly described as an adhesive).  The claims as amended are fully addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746